   Case: 1:18-cv-06222 Document #: 83 Filed: 10/15/19 Page 1 of 42 PageID #:555




                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

XAVIAN INSURANCE COMPANY and                  )
XAVIAN HOLDINGS, INC.,                        )
                                              )
              Plaintiffs,                     )      Case No. 1:18-cv-06222
                                              )
       v.                                     )      Judge Thomas M. Durkin
                                              )
BOEING CAPITAL CORPORATION and                )      Mag. Judge Young B. Kim
THE BOEING COMPANY,                           )
                                              )
              Defendants.                     )

              DEFENDANTS’ ANSWER AND AFFIRMATIVE DEFENSES
                    TO THE FIRST AMENDED COMPLAINT

       Defendants Boeing Capital Corporation and The Boeing Company (collectively,

“Boeing”) provide the following answers and affirmative defenses to the First Amended

Complaint filed by Xavian Insurance Company and Xavian Holdings, Inc. (collectively,

“Xavian”). Boeing denies all allegations in the First Amended Complaint not specifically

admitted below. In responding to the First Amended Complaint, Boeing uses the headings

employed by Xavian strictly as a convenience to the Court, and does not admit any allegation

made in, or inference suggested by, such headings. Boeing answers as follows:

       1.    This case involves trade secrets that truly were ahead of their time.
Defendants Boeing and BCC waited until their need for those trade secrets became critical
– and then misappropriated them.

       Boeing admits that Xavian is alleging trade secret misappropriation, but denies the

remaining allegations and characterizations of paragraph 1.

       2.      From 2001 through 2015, the Export-Import Bank of the United States (“Ex-
Im”) provided almost $100 billion in financial support for Boeing’s sales of commercial
aircraft to foreign airlines with non-investment grade credit ratings. Beginning in 2007
and continuing for many years, in anticipation that Ex-Im’s financial support would
decline or even potentially end due to political opposition, Xavian invested approximately
$5 million and countless hours in developing a novel, insurance-based guarantee for
    Case: 1:18-cv-06222 Document #: 83 Filed: 10/15/19 Page 2 of 42 PageID #:555




commercial aircraft financing for foreign airlines with below investment grade credit, with
the Xavian guarantee potentially having a single-A credit rating from the rating agencies
like Standard & Poor’s, Moody’s, and Fitch. For the specific market of foreign airlines
with below investment grade credit, Xavian developed the detailed data necessary to define
the loss given default and offer a highly-rated guarantee for lenders in aircraft transactions
to foreign airlines that covered not just payments, but also all of the real risks for deals in
the world’s developing markets traditionally covered by an Ex-Im guarantee (including,
for example, insurance, political risk and aircraft damage). As explained in more detail
below – and as confirmed by objective data such as Xavian’s experience with major U.S.
rating agencies, the multiple industry awards received by the insurance consortium created
by Defendants with Xavian’s trade secrets, and the public statements by key witness Bob
Morin – Xavian created a novel and highly valuable insurance product based on a unique
set of data and analysis that filled the information gap created by the market’s reliance on
the “AAA” credit rating of Ex-Im. The reason these objective data points confirm the
trade secret nature of Xavian’s analysis is because the availability of an Ex-Im guarantee
had made it unnecessary for financial institutions to do extensive due diligence; for rating
agencies to develop rating models tailored to a private, export credit-type guarantee for
foreign airlines with below investment grade credit; or for anyone else other than Xavian
ever to seriously evaluate a private, insurance-based guarantee for this unique market
niche.

       In response to the first sentence of paragraph 2, Boeing admits that the Export-Import

Bank of the United States provided financing support to certain purchasers of commercial

airplanes manufactured by Boeing, with Ex-Im data on the amount of such support speaking for

itself. Boeing denies any remaining allegations in the first sentence of paragraph 2. In response

to the second and third sentences of paragraph 2, Boeing is without knowledge sufficient to form

a belief as to the truth of the allegations, and therefore denies them. Boeing denies the

allegations in the fourth and fifth sentences of paragraph 2.


        3.     What Xavian created was not net payment insurance or an insurance scheme
for the highest tranche of debt in a multiple aircraft securitization. The Ex-Im, the
Brazilian export credit insurance company (BNDES), CCC of Canada, and the European
expert [sic] credit agencies, or ECA’s (Coface, Hermes, and the UK’s ECGD) do not issue
net payment credit insurance guarantees. They all issue full export credit guarantees
covering not just payment but also loss through aircraft damage, loss of insurance cover
and political risk from the country of registry – risks never fully addressed with a net
payment insurance policy. The major U.S. credit agencies have long recognized that Ex-Im
guarantees are backed by the full faith and credit of the United States Treasury, resulting
in Ex-Im being awarded the highest available credit ratings. No issuer of net payment
insurance has covered all the same risks the world’s export credit agencies cover. Ex-Im



                                                 2
    Case: 1:18-cv-06222 Document #: 83 Filed: 10/15/19 Page 3 of 42 PageID #:555




provided guarantees for tens of billions of loans to foreign airlines with below investment
grade credit, and financial institutions knew that they could rely on the Ex-Im guarantee,
resulting in the market having insufficient data to evaluate a private, insurance-based
guarantee for aircraft loans to foreign airlines with questionable credit.

       In response to the first five sentences of paragraph 3, Boeing is without knowledge

sufficient to form a belief as to the truth of the allegations, and therefore denies them. In

response to the sixth sentence of paragraph 3, Boeing admits that the Export-Import Bank of the

United States provided financing support to certain purchasers of commercial airplanes, with Ex-

Im data on the amount of such support speaking for itself. Boeing denies the remaining

allegations in the sixth sentence of paragraph 3.


        4.     Among other things, Xavian’s private development effort required
identification and collection of expensive, non-public data relating to airline defaults; the
direction and completion of an actuarial study defining for the first time the loss given
default for such a private, export credit insurance-based guarantee for aircraft; lengthy,
detailed negotiations with the U.S. rating agencies in private negotiations that resulted in
valuable, time-saving insights about how to obtain the necessary credit rating for the
guarantee; and development of a “Plan B” business model for offering the insurance-based
guarantee through a consortium of three to four large insurance companies sharing the
risk directly with the deal underwritten and arranged by Xavian’s expert underwriting
team.

       Boeing is without knowledge sufficient to form a belief as to the truth of the allegations

in paragraph 4, and therefore denies them.

        5.      As set forth in more detail above and below, Xavian developed the trade
secrets at issue in this lawsuit, and at all times Xavian has owned and continues to own all
right, title and interest in the trade secrets it developed.

       Boeing denies the allegations in paragraph 5, and Boeing specifically denies that Xavian

has identified any trade secrets or even a general description of trade secrets in the First

Amended Complaint.

       6.     Under the protection of a Proprietary Information Agreement signed in
2007, Xavian shared with BCC all of the trade secrets contained in its detailed business
plan and the attachments thereto. For the next four to five years, BCC stayed in close
contact with Xavian, asking for and receiving updates on Xavian’s progress and developing



                                                    3
    Case: 1:18-cv-06222 Document #: 83 Filed: 10/15/19 Page 4 of 42 PageID #:555




a very close relationship. Xavian had obtained a financial commitment of up to $375
million from Lightyear Capital (“Lightyear”). BCC repeatedly promised that Boeing
would support Xavian once it reached a “tipping point.” The situation changed
dramatically in mid-2015, when Boeing and BCC realized that Ex-Im’s financial support
appeared likely to disappear completely due to lack of Congressional re-authorization.
This development threatened Boeing’s sales of commercial aircraft compared to rival
Airbus, which still had access to an export credit program in Europe.

       In response to the first sentence of paragraph 6, Boeing admits that Boeing Capital

Corporation and Xavian signed a Proprietary Information Agreement in 2007, but denies the

remaining allegations in the first sentence of paragraph 6. Boeing denies the allegations in the

second sentence of paragraph 6. Boeing is without knowledge sufficient to form a belief as to

the truth of the allegations in the third sentence of paragraph 6, and therefore denies them.

Boeing denies the remaining allegations in paragraph 6.


        7. In June 2015, BCC asked Xavian whether Xavian could resurrect the Xavian
export credit guarantee (which Xavian had never offered publicly due to the fallout from
the financial crisis and Boeing and BCC’s tactical decision not to commit to the product).
At that point, Boeing and BCC had three options: (a) offer to commit to the Xavian
product and facilitate Xavian’s final development of its guarantee (which Lightyear had
indicated was critical); (b) otherwise reach agreement with Xavian on reasonable
compensation for its trade secrets; or (c) misappropriate Xavian’s trade secrets and
implement Xavian’s “Plan B” business model without Xavian. Boeing and BCC chose the
third option.

       Boeing denies the allegations in paragraph 7.

       8.      In June 2017, Boeing announced that it had orchestrated the formation of the
Aircraft Finance Insurance Consortium (“AFIC”), a group of four large insurance
companies offering the insurance guarantee developed by Xavian. Incredibly, in forming
AFIC, Boeing teamed up with insurance broker Marsh & McLennan Companies, Inc.
(“Marsh”), which itself had gained complete access to Xavian’s business plan from a Marsh
subsidiary that had agreed to act as Xavian’s fiduciary agent in helping Xavian pursue its
business model. Boeing and Marsh appointed Xavian shareholder and former Ex-Im
employee Bob Morin, a public face of AFIC. Several years earlier, Morin had agreed in
principle to become Xavian’s Senior Vice President of Marketing, a commitment that
allowed him access to Xavian’s trade secrets, subject to agreements that prohibited him
from misappropriating them.




                                                 4
    Case: 1:18-cv-06222 Document #: 83 Filed: 10/15/19 Page 5 of 42 PageID #:555




       In response to the first sentence of paragraph 8, Boeing asserts that, although Xavian has

failed to identify the alleged announcement, any announcement made by Boeing speaks for

itself, and denies any allegations inconsistent with any such announcement. Boeing denies the

allegations in the second sentence of paragraph 8, both because it misstates Boeing’s role in the

formation of AFIC, and because Boeing is without knowledge sufficient to form a belief as to the

truth of the allegations regarding Marsh. Boeing denies the allegations in the third sentence of

paragraph 8. Boeing is without knowledge sufficient to form a belief as to the truth of the

allegations in the fourth sentence of paragraph 8, and therefore denies them.

       9.      Xavian’s Plan B was not just a consortium of insurers sharing a risk, but
rather, was a development that relied exclusively on the actuarial and other trade secrets
created by Xavian for very necessary reasons. If the consortium members began to insure
aircraft either with a net payment guarantee or a full export credit guarantee, they would
be unable to tell the rating agencies the effect of these transactions on their capital and
perceived ratings, without the data researched, created, and developed by Xavian.

       Boeing is without knowledge sufficient to form a belief as to the truth of the allegations

in paragraph 9, and therefore denies them, and Boeing specifically denies that Xavian has

identified any trade secrets or even a general description of trade secrets in the First Amended

Complaint.


        10.    In 2017 and 2018, with Boeing’s active participation, AFIC took a victory lap
with Xavian’s trade secrets, not only reaping enormous profits, but also receiving
prestigious insurance and aviation industry awards for the innovative, cutting-edge nature
of the “AFIC” concept. AFIC’s own public statements and the fact that no AFIC
competitor has yet emerged leave no doubt about the proprietary nature of Xavian’s trade
secrets.

       Boeing is without knowledge sufficient to form a belief as to whether AFIC “receiv[ed]

prestigious insurance and aviation industry awards for the innovative, cutting edge nature of the

‘AFIC’ concept,” and therefore denies that allegation. Boeing otherwise denies the remaining

allegations in paragraph 10.




                                                 5
    Case: 1:18-cv-06222 Document #: 83 Filed: 10/15/19 Page 6 of 42 PageID #:555




        11.   In this lawsuit, Xavian sues Boeing and BCC for misappropriation of trade
secrets under the federal Defend Trade Secrets Act (“DTSA”) and applicable state trade
secret law. The DTSA provides for disgorgement of the profits that Boeing improperly
reaped by relying on an insurance-based guarantee that would not have been possible
without the misappropriation of Xavian’s trade secrets; recovery of Xavian’s lost profits;
an alternative reasonable royalty measure of damages; punitive damages; and Xavian’s
attorneys’ fees.

       Paragraph 11 sets forth conclusions of law to which no response is required. To the

extent further response is required, Boeing denies the allegations in paragraph 11.

       12.     By January 2018, AFIC had issued insurance-based guarantees for
approximately $1.5 billion in Boeing commercial aircraft sales. For 2018, Boeing has
projected that up to 5% of its commercial aircraft sales will include AFIC’s insurance-
based guarantee. The sustainable first mover advantage and the substantial barriers to
entry will result in even larger numbers in future years. Xavian therefore anticipates that
its damages in this case are substantial and will continue to grow.

       In response to the first two sentences of Paragraph 12, because Xavian does not identify a

source for the projections and figures it alleges, and because there are multiple ways to calculate

these metrics, Boeing is without knowledge sufficient to form a belief as to the truth of those

allegations, and therefore denies them. Boeing is without knowledge sufficient to form a belief

as to the truth of the allegations in the third sentence of paragraph 12, and therefore denies them.

The fourth sentence in paragraph 12 sets forth conclusions of law to which no response is

required. To the extent further response is required, Boeing denies the allegations in the fourth

sentence of paragraph 12.




                                                 6
   Case: 1:18-cv-06222 Document #: 83 Filed: 10/15/19 Page 7 of 42 PageID #:555




                                       II.     PARTIES

       13.    Plaintiff Xavian Insurance Company is a Delaware corporation with its
principal place of business in Virginia.

       Boeing is without knowledge sufficient to form a belief as to the truth of the allegations

in paragraph 13, and therefore denies them.

     14.     Plaintiff Xavian Holdings, Inc., the sole owner of Xavian Insurance
Company, is a Delaware corporation with its principal place of business in Virginia.

       Boeing is without knowledge sufficient to form a belief as to the truth of the allegations

in paragraph 14, and therefore denies them.

      15.    Defendant BCC is a Delaware corporation with its principal place of business
in Washington. BCC has been served with process by serving its registered agent:
Corporation Service Company, 801 Adlai Stevenson Drive, Springfield, Illinois 62703-4261.

       Boeing admits the allegations in paragraph 15.

       16.    Defendant Boeing is a Delaware corporation with its principal place of
business in Chicago, Illinois. Boeing has been served with process by serving is registered
agent: Corporation Service Company, 801 Adlai Stevenson Drive, Springfield, Illinois
62703-4261.

       Boeing admits the allegations in paragraph 16.

                             III.    JURISDICTION & VENUE

       17.    This Court has original jurisdiction over this lawsuit pursuant to 18 U.S.C. §
1836(c). This Court has supplemental jurisdiction over the state law claim pleaded below
pursuant to 28 U.S.C. § 1367(a).

       The allegations in paragraph 17 of subject matter jurisdiction contain conclusions of law

and not averments of facts to which an answer is required.

      18.      This is a proper venue for this lawsuit pursuit to 28 U.S.C. § 1391(b)(1)
because this is the judicial district where Boeing maintains its principal place of business.

       The allegations in paragraph 18 concerning venue contain conclusions of law and not

averments of facts to which an answer is required.




                                                7
    Case: 1:18-cv-06222 Document #: 83 Filed: 10/15/19 Page 8 of 42 PageID #:555




                              IV.      FACTUAL BACKGROUND

   A. The Development of Xavian’s Trade Secrets.

        19.    Traditionally, Boeing and its principal competitor, Airbus, have been heavily
dependent on government-backed guarantees by export credit agencies to enable foreign
airlines with non-investment grade debt ratings to finance purchases of commercial
aircraft. Because airlines have a volatile, capital-intensive business model, subject to
geopolitical risk in some cases, a significant percentage of foreign airlines have credit
ratings below investment grade. As a result, in order to induce banks and other lending
sources to provide financing for its commercial aircraft sales, Boeing depended on billions
of dollars in annual guarantees by Ex-Im, without which traditional lenders either would:
(a) charge extremely high and often prohibitive interest rates intended to compensate for
the perceived high risk attributable to the transaction size, certain well-known risks of
default, weak airline credit and other factors, or (b) refuse to lend.

       In response to the allegations in paragraph 19, Boeing admits that export credit agencies,

including the Export-Import Bank of the United States, assist foreign airlines in financing

purchases of commercial aircraft. Boeing denies the remaining allegations of paragraph 19.

       20.    In an Ex-Im supported transaction, Ex-Im issues a government guarantee to
a lender for up to 85% of the net cost of a Boeing aircraft being exported. If there is a
default for any reason whatsoever, including insurance issues or geopolitical issues, Ex-Im
pays and effectively takes over the transaction as subrogee.

       In response to the first sentence of paragraph 20, Boeing is without sufficient knowledge

to form a belief as to the truth of the allegation, in part because the Complaint’s use of the term

“net cost” is unclear. Boeing therefore denies the allegation. Boeing denies the allegations in

the second sentence of paragraph 20.

       21.    The export credit agencies of the United States, Europe, and other countries
entered into a detailed agreement – the Aircraft Sector Understanding (“ASU”) – that
governed the nature and extent of the export guarantees and loans that their respective
export credit agencies could provide in support of aircraft transactions. This was intended
to preserve competition among the manufacturers and remove export credit agency
financing from the relevant governments as a competitive factor.

       In response to the first sentence of paragraph 21, Boeing asserts that the ASU speaks for

itself, and denies any allegation inconsistent with the ASU. In response to the second sentence




                                                  8
    Case: 1:18-cv-06222 Document #: 83 Filed: 10/15/19 Page 9 of 42 PageID #:555




of paragraph 21, Boeing is without knowledge sufficient to form a belief as to the truth of the

allegations, and therefore denies them.

       22.     One of Xavian’s founders is Thatcher Stone (“Stone”), a corporate attorney
and law school lecturer with decades of experience representing Ex-Im and handling
sophisticated, multi-national transactions for billions of dollars of commercial aircraft sales
worldwide. Stone began developing the idea for Xavian in 2006. He thought there was an
opportunity in the market because future political support for Ex-Im was uncertain and
that uncertainty was preventing Ex-Im from meeting certain demands in the market.

       Boeing is without knowledge sufficient to form a belief as to the truth of the allegations

in paragraph 22, and therefore denies them.

       23.     In 2007, the international community amended the ASU for the first time in
30 years, limiting the government-backed guarantees for large commercial aircraft to
exactly a 12-year term, and creating a more heavily risk-weighted system. These changes
were prompted by European concerns about high-profile losses their export credit agency
consortium (ECGD, Hermes, and COFACE) had incurred, as well as certain U.S. and
European airlines that objected to competitors receiving export credit agency “subsidized”
support for foreign airlines’ financing of Boeing and Airbus aircraft.

       In response to the first sentence of paragraph 23, Boeing asserts that the ASU speaks for

itself, and denies any allegation inconsistent with the ASU. In response to the second sentence

of paragraph 23, Boeing is without knowledge sufficient to form a belief as to the truth of the

allegations, and therefore denies them.

        24.   Stone and his co-founder Frank D. Kittredge, Jr. (“Kittredge”) officially
formed Xavian in 2007 with the goal of providing airlines and airline manufacturers with a
more flexible alternative to government-backed guarantees under the ASU. Among other
things, Xavian believed that many airlines with non-investment grade credit would prefer
longer loan terms that deviated from the uniform 12-year Ex-Im terms and that would
preserve their cash and increase profits by requiring lower principal payments than Ex-Im.
Xavian also believed that the low loss experience at Ex-Im suggested these foreign carriers
were a unique market.

       Boeing is without knowledge sufficient to form a belief as to the truth of the allegations

in paragraph 24, and therefore denies them.

      25.    Many financial structures existed for commercial aircraft transactions, but
Xavian developed a completely new product: a private, export credit guarantee for foreign




                                                 9
   Case: 1:18-cv-06222 Document #: 83 Filed: 10/15/19 Page 10 of 42 PageID #:555




airlines with below investment grade credit. The development of this novel insurance
product was expensive and time-consuming, in part because no one had ever done an
insurance underwriting analysis of the relevant airline financing data, much less formed
conclusions about that data that would explain some prior, high profile losses or quantify
the varying levels of risk in different segments of the industry.

       In response to the first sentence of paragraph 25, Boeing admits that many financial

structures existed for commercial aircraft transactions. Boeing denies the remaining allegations

of paragraph 25.


        26.     Xavian also faced the imposing task of persuading U.S. rating agencies in the
very conservative, post-financial crisis environment to change their traditional risk models
for airline financing. To provide a credible alternative to a government-backed guarantee,
Xavian sought to develop a business model and assemble a management team that, based
on private negotiations with U.S. rating agencies, would result in at least single-A credit
rating. The single-A credit rating would induce lenders to quickly close loans in reliance
on Xavian’s credit rating, as opposed to transactions with riskier entities that would
require delays as the lender performed due diligence, that would require higher interest
cost, or that would result in the lender declining to participate in the transaction. By
guaranteeing a lender’s transaction with a single-A rated guarantee, interest costs would
drop precipitously for a below investment grade foreign carrier. Xavian’s insurance-based
guarantee also had the potential to provide an alternative to the financing options that
Airbus could provide through an Export Credit Consortium of English, French, and
German Export Credit Agencies.

       Boeing is without knowledge sufficient to form a belief as to the truth of the allegations

in paragraph 26, and therefore denies them.

        27.     Xavian raised venture capital and spent approximately $5 million to develop
its trade secrets. To preserve its trade secrets, Xavian limits the discussion of its trade
secrets in this publicly-available complaint to a very general description. Assuming an
appropriate protective order is entered, Xavian has agreed to provide Defendants with
Xavian’s preliminary trade secret designation by December 10, 2018. At a general level,
the trade secrets developed by Xavian include the following:

              Identifying for the first time all relevant non-public data necessary for a full
               actuarial analysis to evaluate a private, insurance-based guarantee for
               aircraft financing for foreign airlines with below investment grade credit;

              retaining a world-renowned actuarial firm to perform a full actuarial
               analysis (which is relevant to the money Xavian invested in developing its
               trade secrets);




                                                10
Case: 1:18-cv-06222 Document #: 83 Filed: 10/15/19 Page 11 of 42 PageID #:555




         providing the industry insights and direction necessary to enable the
          actuarial firm to complete a highly credible analysis;

         retaining additional consultants to provide the actuarial firm and Xavian
          with the privately collected data and proprietary insights necessary to fully
          perform the actuarial analysis;

         identifying specific employees at Ex-Im with knowledge, experience and
          willingness to join Xavian;

         obtaining necessary Ethics in Government Act clearances for the Ex-Im
          employees who agreed to join Xavian and maintaining the necessary ethical
          wall to prevent them from having communications with Boeing;

         entering into extensive, private negotiations with U.S. rating agencies;

         deconstructing and comprehending the highly complex rating models that
          U.S. rating agencies developed that over-estimated the risk of aircraft
          financing;

         understanding the similarities and differences between Xavian’s actuarial
          analysis of loss given default and U.S. rating agencies’ models;

         through many months of negotiations, identifying the key inputs to the U.S.
          rating agencies’ model that Xavian believed were inconsistent with Xavian’s
          analysis of the actual loss given default in the airline financing industry;

         establishing credibility with U.S. rating agencies through a fact-based
          analysis devoid of any concerns about the inherent bias of a manufacturer;

         identifying specific individuals deemed in private analysis by the U.S. rating
          agencies to be critical to employment by Xavian in obtaining the necessary
          rating;

         performing the financial modeling to determine the return on investment
          necessary to attract the necessary capital for a private, insurance-based
          guarantee;

         developing a business model that could successfully survive post-financial
          crisis stress testing designed to simulate another financial crisis;

         meeting with airlines to determine exactly what the marketplace desired as
          an alternative to Ex-Im financing;




                                         11
   Case: 1:18-cv-06222 Document #: 83 Filed: 10/15/19 Page 12 of 42 PageID #:555




              identifying the back-up, or “Plan B,” option of implementing the Xavian
               business model through a consortium of three to four large insurance
               companies;

              identifying an optimal structure for a consortium of three to four large
               insurance companies;

              identifying the reinsurance options that would enhance the Xavian business
               model;

              assembling a management team with deep experience and credibility in the
               airline financing industry; and

              participating in the private negotiations necessary to establish the U.S. rating
               agency that would be the best starting point from a ratings perspective.

       Boeing is without knowledge sufficient to form a belief as to the truth of the allegations

in the first sentence of paragraph 27, and therefore denies them. Boeing denies the remaining

allegations in paragraph 27, and Boeing specifically denies that any of the items listed in

paragraph 27 constitute trade secrets or even a “general description” of trade secrets.

        28.    Xavian’s business plan also included hiring Bob Morin, who for many years
was the Vice President of the Transportation Division of Ex-Im. Morin and two other Ex-
Im employees agreed to join Xavian’s executive management team. Specifically, upon the
satisfaction of certain conditions, Morin agreed to become Xavian’s Senior Vice President
of Marketing. Morin signed a non-disclosure agreement with Xavian that required him to
preserve and not use Xavian’s trade secrets, and he also signed a Shareholder’s Agreement.
Based on these agreements, Xavian gave Morin full access to almost all of Xavian’s trade
secrets.

       Boeing is without knowledge sufficient to form a belief as to the truth of the allegations

in paragraph 28, and therefore denies them.

       29.     In the process of developing its trade secrets, Xavian also established the
financial viability of its business model. Xavian raised a total of almost $5 million in two
private offerings. Further, in August 2008, Lightyear – a private equity firm founded by
Don Marron, the former Chairman of the Board and CEO of PaineWebber – agreed on a
term sheet and commitment to invest $100 million to $125 million in Xavian and to assist
Xavian in raising capital of $300 million to $375 million, subject to certain closing
conditions. By signing the term sheet and commitment with Lightyear, Xavian also
benefited from the advice and counsel of John Shettle (“Shettle”), a Lightyear advisor who
had served as a senior executive at several large insurance companies and had substantial



                                                12
   Case: 1:18-cv-06222 Document #: 83 Filed: 10/15/19 Page 13 of 42 PageID #:555




industry connections. Shettle later accepted a fiduciary role as Xavian’s Chief Executive
Officer.

           Boeing is without knowledge sufficient to form a belief as to the truth of the allegations

in paragraph 29, and therefore denies them, except that Boeing specifically denies that Xavian’s

first amended complaint has identified any trade secrets.

       30.    Xavian achieved the condition to closing the Lightyear investment of
obtaining written rating agency approval for at least a single-A credit rating, subject to
raising enough capital and adopting concentration limits by airline. Xavian also satisfied
the condition of agreeing on the employment terms for its executive team. Lightyear’s
commitment also had a market disruption clause that allowed Lightyear to cancel its
commitment if the market for investments in new companies like Xavian faltered. BCC
made frequent promises to Xavian that Boeing would support Xavian when it had a
financial commitment, a rating, and potential customers – what BCC called the tipping
point. The fallout from the financial crisis ultimately prevented Xavian from securing
funding from Lightyear, although even a modest commitment from Boeing would have
been a game-changing development for Xavian.

           Boeing is without knowledge sufficient to form a belief as to the truth of the allegations

in the first, second, third, and fifth sentences of paragraph 30, and therefore denies them. Boeing

denies the allegations in the fourth sentence of paragraph 30.

       31.     Xavian took appropriate measures to protect its trade secrets. Those
measures included requiring officers and employees to sign agreements with confidentiality
provisions; requiring third parties to enter into non-disclosure agreements; being selective
as to how much information to share with third parties; maintaining data on protected
computer equipment; and usually requiring execution of an additional release by Xavian’s
actuarial firm that included Xavian as a third-party beneficiary. Many of the trade secrets
that Xavian will identify in its trade secret designation were only shared with Xavian and
Xavian’s agents or representatives. The Xavian business plan clearly and unequivocally
indicated the confidential nature on the front cover.

           Boeing is without knowledge sufficient to form a belief as to the truth of the allegations

in paragraph 31, and therefore denies them, except that Boeing specifically denies that Xavian’s

first amended complaint identifies any trade secrets or even a “general description” of trade

secrets and also denies that Xavian took appropriate protective measures with respect to third

parties.




                                                    13
   Case: 1:18-cv-06222 Document #: 83 Filed: 10/15/19 Page 14 of 42 PageID #:555




   B. The Unique Place in the Industry of Xavian’s Trade Secrets.

        32.     To offer a private alternative to Ex-Im, Xavian had to offer the same full
guarantee offered by export credit agencies that included not only traditional non-payment
risk, but also repossession risk, political risk, mechanical risk, and any other possible
reason for non-payment. But the operations of Ex-Im and other export credit agencies did
not provide the marketplace with knowledge about how to evaluate the loss given default
and obtain a sufficiently high credit rating to compete in the marketplace. When Ex-Im
provided a guarantee, Ex-Im’s “AAA” credit rating provided banks with the ability to
make extremely large loans with minimal due diligence about the foreign airline borrowing
the money because they knew they could count on the Ex-Im guarantee. Foreign airlines
with below investment grade credit were able to borrow large amounts of money at
reasonable rates when they purchased Boeing aircraft because banks would provide a
lower interest rate due to Ex-Im’s “AAA” credit rating. The most basic concerns of private
insurance companies – like the amount of capital, the necessary reserves, the loss given
default, the potential impact on credit ratings, and the necessary post-financial crisis stress
testing – simply either did not apply at all or did not apply in the same way to Ex-Im and
other export credit agencies that directly or indirectly had access to governmental support.
In addition, a private insurer would not be able to count on the United States government
to exert political pressure on foreign countries in the event of a default. In effect, because
market participants relied on Ex-Im’s “AAA” credit rating, market inefficiency existed
with respect to the data and analysis available for foreign airlines with below investment
grade credit.

       In response to the allegations of paragraph 32, Boeing is without knowledge sufficient to

form a belief as to the truth of the allegations, and therefore denies them.


       33.    Ex-Im also had to operate in accordance with the Aircraft Sector
Understanding requirements applicable to Ex-Im and other export credit agencies, which
mandated the length of a guarantee, the amount of the annual premiums, and the
minimum required down-payment. A private company would have the flexibility to target
new types of transactions and to offer different terms for the guarantees. The choices
about whether and to what extent to target different opportunities and offer different
terms would have consequences in terms of the actuarial analysis and the potential impact
on the ultimate credit rating. Because of the standardized nature of export credit agency
guarantees governed by the ASU, the market lacked data about many alternatives that
would be available to a private insurance company. Unlike a private insurance company,
Ex-Im also did not have to worry about geographical and concentration limits.

       In response to the first sentence of paragraph 33, Boeing asserts that the ASU speaks for

itself, and denies any allegation inconsistent with the ASU. In response to the second, third, and

fifth sentences of paragraph 33, Boeing is without knowledge sufficient to form a belief as to the




                                                 14
   Case: 1:18-cv-06222 Document #: 83 Filed: 10/15/19 Page 15 of 42 PageID #:555




truth of the allegations, and therefore denies them. Boeing denies the allegations in the fourth

sentence of paragraph 33.


       34.     Aircraft securitization transactions such as Enhanced Equipment Trust
Certificates (“EETC”) do not have any relevance to Xavian’s trade secrets. EETC
transactions involve a package of aircraft loans with the intercreditor arrangements and
multiple levels of debt and varying degrees of risk at the different levels. The fact that a
bond insurer might be willing to issue a non-payment guarantee for one of the highest
rated tranches of an EETC transaction is different from the issuances of a broad guarantee
for an entire aircraft loan. EETC transactions are primarily done for U.S.-based airlines,
whereas Xavian focused on the unique market of foreign airlines with below investment
grade credit. Any guarantee provided by a bond insurer in connection with an EETC
would be more limited than an export credit agency guarantee; would almost certainly
contain representations and warranties commonly found in securitization transactions
(which would be subject to potential litigation claims in the event of a loss); and would have
no relevance to Xavian’s trade secrets focused on providing an export-credit agency type of
guarantee with respect to an individual loan for a foreign airline with below investment
grade credit.

       Boeing is without knowledge sufficient to form a belief as to the truth of the allegations

in paragraph 34, and therefore denies them.


   C. Rating Agency Discussions Confirm the Novelty of Xavian’s Trade Secrets.

       35.    Xavian had discussions with the three major U.S. rating agencies, and it had
extensive discussions in 2008 and 2009 with one of those rating agencies as part of a private
rating evaluation. Ex-Im’s underwriting data was deemed insufficient to obtain the
necessary credit rating. No agency relied upon EETC securitizations as a comparison for
Xavian’s business model. No existing rating model existed that could be readily applied to
Xavian’s proposed business. Instead, the creation of an initial ratings model for Xavian’s
product required numerous inferences and a certain amount of sophisticated trial and
error. Refinements to the ratings model occurred over the course of many months.
Xavian’s experience with the rating agencies provides objective data points that confirm
the novel nature of Xavian’s actuarial analysis, ratings model, and stress testing results.

       Boeing is without knowledge sufficient to form a belief as to the truth of the allegations

in paragraph 35, and therefore denies them.




                                                15
   Case: 1:18-cv-06222 Document #: 83 Filed: 10/15/19 Page 16 of 42 PageID #:555




   D. Xavian and BCC Enter Into a Proprietary Information Agreement.

       36.     In September 2007, Xavian and BCC entered into a Proprietary Information
Agreement that broadly defined “Proprietary Information” as including “all proprietary,
confidential, and/or trade secret information disclosed by either Party to the other and
pertaining to business, marketing, operational, and financial matters.” Ex. 1 at ¶ 1. BCC
agreed that it would “preserve in confidence, not disclose to others, and not use (except for
the purpose set forth in paragraph A of this Agreement) any and all Proprietary
Information received” from Xavian. Id. at ¶ 2. The only permissible use of Xavian’s
Proprietary Information involved BCC and Xavian having discussions with each other
about aviation finance, Boeing Customer Finance, ECA Finance and aviation matters in
general. Id. at ¶ A.

       Boeing asserts that the Proprietary Information Agreement speaks for itself, and denies

any allegations inconsistent with the Proprietary Information Agreement. To the extent further

response is required, Boeing denies the allegations of paragraph 36.

       37.    The Proprietary Information Agreement expired after two years, but
continued to protect any Proprietary Information disclosed during its term: “Any such
expiration or termination, however, will have no effect upon rights or obligations relative
to Proprietary Information disclosed to a Party under this Agreement prior to the effective
date of such expiration or termination.” Id. at ¶ 4.

       Boeing asserts that the Proprietary Information Agreement speaks for itself, and denies

any allegations inconsistent with the Proprietary Information Agreement. To the extent further

response is required, Boeing denies the allegations of paragraph 37.

   E. Under the Protection of the Proprietary Information Agreement, Xavian Shares Its
      Trade Secrets with BCC.

       38.    Later in September 2007, after execution of the Proprietary Information
Agreement, Xavian Co-Founders Stone and Kittredge had an initial meeting with BCC
during which two things were made abundantly clear: (a) BCC had never collected the
data necessary to analyze the possibility of a private alternative to Ex-Im, much less done
any actuarial work; and (b) BCC had tried in the past without any success to persuade the
U.S. rating agencies to change their model for evaluating the risk of loss for aircraft
financing. Indeed, BCC told Xavian that Xavian would never secure the necessary credit
rating from one particular U.S. rating agency, claiming that the key person there did not
understand aircraft financing.




                                               16
   Case: 1:18-cv-06222 Document #: 83 Filed: 10/15/19 Page 17 of 42 PageID #:555




       Boeing admits that there was a meeting in the fall of 2007 between Xavian and certain

individuals at BCC, but denies the remaining allegations in paragraph 38.

       39.     Over the next two years, Xavian and Boeing had additional formal and
informal meetings and dozens of email exchanges and phone conversations. Under the
protection of the Proprietary Information Agreement, Xavian shared with BCC its trade
secrets contained in a detailed business plan with attachments such as Xavian’s actuarial
work and Xavian’s rating agency submission.

       Boeing admits that, between the fall of 2007 and the fall of 2009, there were contacts

between Xavian and at least one person at BCC, but denies the remaining allegations of

paragraph 39.

         40.    The Proprietary Information Agreement states that Proprietary Information
“must be either (i) in written form and marked with an appropriate restrictive legend or
(ii) not in written form but initially identified to the receiving Party as proprietary and/or
confidential and thereafter promptly confirmed, in writing to the receiving Party, as being
Proprietary Information.” Ex. 1 at ¶ 2. In preparation for a meeting with BCC, Xavian
made multiple copies of its business plan and the attachments thereto. At a meeting with
BCC in early 2018 [sic], Xavian provided to BCC with multiple hard copies of its business
plan and the attachments thereto. The first page of Xavian’s business plan is prominently
marked “Confidential – for Company Disclosure Only” at the top and bottom of the page
(a heading that appears throughout the business plan). In addition, page three of Xavian’s
business plan contains a section entitled “Confidential Undertaking – Must Read” that
states as follows:

        This document contains business secrets, trade secrets, confidential
       information and proprietary data owned, licensed to or created by Xavian
       Holdings Inc. (“Xavian”). It is supplied exclusively to the reader with the
       express understanding that (A) it shall be kept completely confidential, and
       (B) no portion of the contents of this five year plan (the “Plan”) shall be
       disclosed to any person, firm or entity that is not an employee of the reader,
       except professionals who have a need to know the material contained herein,
       receive it in a professional capacity, agree in writing to keep it confidential,
       and return it to the reader when such professional’s work is completed.

       Boeing asserts that the documents referenced in paragraph 40 speak for themselves, and

denies any allegations inconsistent with those documents. To the extent further response is

required, Boeing denies the allegations of paragraph 40.




                                               17
   Case: 1:18-cv-06222 Document #: 83 Filed: 10/15/19 Page 18 of 42 PageID #:555




        41.     In April 2009, after many months of detailed negotiations, Xavian
accomplished what BCC had claimed could not be done – it persuaded a major rating
agency to significantly change its rating model for aircraft financing, confirming the
viability of a single-A rating and providing the detailed path on how Xavian could obtain a
double-A or even triple-A credit rating. Recipients of the Xavian trade secrets included
Kostya Zolotusky, BCC’s Managing Director of Capital Markets and Leasing; Scott
Scherer (“Scherer”), BCC’s Vice President and General Manager of Aircraft Financial
Services; Tim Myers, BCC’s Vice President and Senior Managing Director of Structured
Finance (Mr. Myers now is BCC’s President); and other BCC executives.

       Boeing denies BCC made the alleged “claim” in the first sentence of paragraph 41, and

otherwise is without knowledge sufficient to form a belief as to the truth of the allegations in that

sentence, and therefore denies them. Boeing denies the remaining allegations in paragraph 41.


       42.    Scherer served as the point person for BCC’s relationship with Xavian. For
the next several years, Scherer showed great enthusiasm and responsiveness about Xavian.
He proactively asked Stone about the status of developments. He reached out to Stone
about getting together when he visited New York. He made himself available to speak with
a large private equity firm that was considering an investment in Xavian, and he provided
upcoming aircraft sales data relevant to Xavian’s rating agency discussions. The
relationship with Scherer and BCC became so close that Xavian even included Scherer on
Xavian’s “friends and family” updates on company developments. Xavian thought BCC
was taking these steps in anticipation of making a commitment to finance Boeing aircraft
through Xavian – a commitment that would have ensured Xavian’s commercial success.

       In response to the first sentence of paragraph 42, Boeing admits that Xavian

communicated with Scherer, but Boeing denies that Scherer was designated a “point person” for

BCC or that Scherer had authority to bind BCC in any dealings with Xavian. Boeing denies all

remaining allegations and characterizations contained in the first sentence of paragraph 42.

Boeing denies the allegations in the second sentence of paragraph 42. In response to the third

and fourth sentences of paragraph 42, Boeing admits that Scherer had occasional contact with

Stone regarding Xavian’s status and about meeting with Stone on occasion when Scherer was

otherwise in New York. Boeing denies all remaining allegations and characterizations in the

third and fourth sentences of paragraph 42. Boeing is without knowledge sufficient to form a




                                                 18
    Case: 1:18-cv-06222 Document #: 83 Filed: 10/15/19 Page 19 of 42 PageID #:555




belief as to the truth of the allegations in the remaining sentences of paragraph 42, and therefore

denies them, and specifically denies the characterization of the “relationship” between BCC and

Xavian.

    F. Xavian Retains a Marsh Subsidiary as Its Fiduciary Agent to Assist in Pursuit of the
       Xavian Business Model.

       43.     In August 2009, Xavian retained a Marsh subsidiary, Guy Carpenter &
Company (“Carpenter”), to act as Xavian’s reinsurance intermediary. The contractual
arrangement with Carpenter included a provision designating the information provided by
Xavian to Carpenter as confidential. As Xavian’s reinsurance intermediary, Carpenter
would act as Xavian’s agent in having discussions with insurance companies about their
willingness to provide reinsurance for the Xavian insurance-based guarantee. The very
nature of this agency relationship required Carpenter to understand Xavian’s entire
business model, including Xavian’s trade secrets. Carpenter owed fiduciary duties to
Xavian within the scope of the parties’ agency relationship, including a post-termination
duty not to usurp Xavian’s trade secrets.

        Boeing is without knowledge sufficient to form a belief as to the truth of the allegations

in paragraph 43, and therefore denies them.

       44.    By early 2010, Carpenter’s agency representation of Xavian had expanded to
include the pursuit of a potential third-party investment in Xavian. Carpenter arranged
for a meeting between Xavian and high-level executives in the Marsh corporate family
because Marsh was considering selling the Xavian insurance-based guarantee to airlines.
Xavian explicitly told Carpenter that the Xavian information provided to Marsh by
Carpenter consisted of protected trade secrets. Shettle also helped set up the Marsh
meeting. Marsh thus gained access to Xavian’s trade secrets contained in Xavian’s
business plan and the attachments thereto, as well as a private rating evaluation report on
Xavian. It did so subject not only to a confidentiality provision, but also subject to the
stringent fiduciary duties that Carpenter owed to Xavian as Xavian’s agent.1 Significantly,
BCC knew about the Xavian/Marsh relationship, because Stone had updated Scherer on
Xavian’s reinsurance plans, including the fact that Xavian had retained a Marsh
subsidiary.



1
 In separate litigation, Marsh has incorrectly claimed that Xavian freely disclosed its trade secrets in a 2011
meeting that included Carpenter’s Norm Brown. In fact, on February 2, 2011, Xavian entered into a Mutual
Non-Circumvention and Non-Disclosure Agreement with Stone Point Capital. The agreement applied to
Stone Point’s “employees, consultants, advisors, and debt financing sources.” In a March 8, 2011 email,
Shettle confirmed the attendees for a meeting about Xavian’s Plan B the next day, which included Brown as
“an advisor to Stone Point.” Brown was copied on the email that disclosed he would be attending the March
9, 2011 meeting as an advisor to Stone Point. Accordingly, Brown and Stone Point clearly were required to
maintain the confidentiality of Xavian’s trade secrets. [footnote in complaint]



                                                      19
   Case: 1:18-cv-06222 Document #: 83 Filed: 10/15/19 Page 20 of 42 PageID #:555




       Boeing is without knowledge sufficient to form a belief as to the truth of the allegations

in the first five sentences, including the footnote, of paragraph 44, and therefore denies them.

Boeing denies the allegations in the sixth sentence of paragraph 44.

   G. Xavian’s Plan B to Form a Consortium of Large Insurance Companies.

        45.     Once Xavian defined the loss given default and the rating considerations for
a private, export credit guarantee, it realized that this trade secret information not only
could be used by Xavian as a new monoline insurance company, but that it alternatively
could be used to form a consortium of large insurance companies to offer the private,
insurance-based guarantee. Xavian’s back-up plan – or Plan B – therefore contemplated
the potential use (subject to appropriate confidentiality agreements) of Xavian’s same
trade secret data to educate the insurance market and form a consortium of large
insurance companies offering the private, insurance-based guarantee, and to educate
financial institutions to persuade them to extend loans to foreign airlines with below
investment grade credit in reliance on the consortium’s guarantee. While Xavian’s trade
secret designation will identify certain details relating to the potential consortium itself as
trade secrets, Xavian’s Plan B primarily depended on the ability to use the underlying
trade secret data that Xavian had already developed. More specifically, Xavian disclosed
its business plan and attachments to BCC under the protection of the Proprietary
Information Agreement, and that protected information provided Boeing with the
proprietary data and analysis necessary to form the AFIC consortium. Indeed, any
insurance company that considered joining AFIC would want to maintain its existing
credit rating, and therefore would need to understand in great detail the potential rating
implications of providing guarantees for billions of dollars in aircraft loans. Except for
Xavian’s proprietary analysis, such data and analysis was not available.

       Boeing is without knowledge sufficient to form a belief as to the truth of the allegations

in the first, second, third, and fifth sentences of paragraph 45, and therefore denies them. In

response to the fourth sentence of paragraph 45, Boeing admits that Xavian shared some

information with Boeing, but Boeing denies the remaining allegations in the fourth sentence of

paragraph 45. Boeing denies the allegations in the sixth sentence of paragraph 45.


       46.    Importantly, Xavian also disclosed to BCC the “Plan B” business model for
offering the Xavian insurance-based guarantee through a consortium of three to four large
insurance companies. Within the terms of the Proprietary Information Agreement, on
February 11, 2009, Stone disclosed to BCC that Xavian had developed its Plan B and made
plans to discuss it with BCC in more detail. The Plan B discussions related to the written
materials that Xavian had already designated in writing as confidential under the
Proprietary Information Agreement. Later, in 2011, Xavian’s Shettle shared detailed plans



                                                 20
   Case: 1:18-cv-06222 Document #: 83 Filed: 10/15/19 Page 21 of 42 PageID #:555




with Boeing about the proposed consortium, and Boeing stated that it would consider an
investment in the project of $50 million. The 2011 discussions related to Xavian’s written
business plan and attachments that were properly designated as confidential under the
Proprietary Information Agreement. Through Xavian’s trade secrets, BCC obtained the
necessary roadmap to implement a private, insurance-based guarantee for aircraft
financing for foreign airlines with below investment grade credit.

       Boeing admits that Xavian had communications with Boeing in 2009 and 2011, and

otherwise denies all other characterizations and allegations in paragraph 46.


   H. Boeing’s Motive to Steal Xavian’s Trade Secrets.

        47.     From 2000 through 2015, Ex-Im provided almost $100 billion in loan
guarantees in connection with the sale of Boeing commercial aircraft. Boeing repeatedly
warned the market that the lack of availability of Ex-Im financial support could have a
material impact on Boeing’s sales. Analysts similarly understood that Ex-Im’s financial
support was critical to Boeing’s ability to sell commercial aircraft to foreign airlines with
credit ratings below investment grade. While Congressional critics in the United States
claimed that Ex-Im’s financial support constituted corporate welfare and should be
discontinued, Airbus faced no such political uncertainty about the continued support of
Europe’s equivalent to Ex-Im. The chart below, which is derived from Ex-Im’s annual
reports, summarizes the financial support that Ex-Im provided for Boeing commercial
aircraft sales in the form of both loans and guarantees:




                                                21
   Case: 1:18-cv-06222 Document #: 83 Filed: 10/15/19 Page 22 of 42 PageID #:555




       In response to the allegations in the first sentence of paragraph 47, Boeing admits that

from 2000 through 2015, Ex-Im provided financing support to certain purchasers of commercial

airplanes manufactured by Boeing, with Ex-Im data on the amount of such support speaking for

itself. In response to the allegations in the second sentence of paragraph 47, Xavian has not

identified the source or identity of any statements Boeing made to the market, and Boeing asserts

that any statements it made in public filings or to the market speak for themselves. Boeing is

without knowledge sufficient to form a belief as to the truth of the allegations in the third and

fourth sentences of paragraph 47, and therefore denies them. Boeing denies the allegations in the

fifth sentence of paragraph 47, because among other reasons, Boeing does not know the source

of the information, the guarantees issued by the Ex-Im Bank were not “financial support” to

Boeing, and the heading on the chart is erroneous in that it describes the chart as showing “Loans

& Guarantees To Boeing.” Boeing denies the remaining allegations in paragraph 47.

       48.     By mid-2015, BCC was acutely aware that Congress planned to eliminate Ex-
Im’s financial support of Boeing’s commercial aircraft sales, thereby threatening to
drastically reduce Boeing’s sales. Before 2015, BCC clearly had interest in having Xavian’s
insurance-based guarantee available to complement Ex-Im’s financial support. The loss of
Ex-Im’s financial support, however, created a critical need for the Xavian insurance-based
guarantee to be available as a complete replacement for billions in annual Ex-Im financial
support. Indeed, by February 2016, Boeing’s stock price had dropped precipitously to
approximately $108, down from a stock price frequently above $150 throughout 2015.

       In response to the first sentence of paragraph 48, Boeing admits that it was aware the

Bank’s charter was set to expire in June 2015. Boeing denies the remaining allegations in the

first sentence of paragraph 48. Boeing denies the allegations in the second and third sentences of

paragraph 48. In response to the allegations in the fourth sentence of paragraph 48, Boeing

asserts that its stock price speaks for itself, and otherwise denies the remaining allegations in the

fourth sentence of paragraph 48.




                                                 22
   Case: 1:18-cv-06222 Document #: 83 Filed: 10/15/19 Page 23 of 42 PageID #:555




       49.      BCC’s Scherer summarized Boeing’s state of mind in a June 12, 2015 email
to Stone:

                Hi Thatcher,
                I hope you are well.
                As you know, it looks like Ex-Im’s reauthorization will lapse on June 30.
                It [sic] Xavian resurrectable?
                Best,
                Scott

       Ex. 2.


       Boeing asserts that the email attached as Exhibit 2 to the First Amended Complaint

speaks for itself, and denies any allegations inconsistent with the email. Boeing specifically

denies that the email “summarized Boeing’s state of mind.”

        50.   During their follow-up telephone conversation, Stone reminded Scherer that
Xavian’s “Plan B” business plan consisted of offering the Xavian insurance-based
guarantee through a consortium of three to four large insurance companies and this could
easily be accomplished. Scherer never followed up after that conversation. Instead, Boeing
and BCC secretly decided to resurrect Xavian on their own and as their own.

       Boeing is without knowledge sufficient to form a belief as to the truth of the allegations

in the first two sentences of paragraph 50, and therefore denies them. Boeing denies the

allegations in the third sentence of paragraph 50.

   I. Boeing Proactively Uses Xavian’s Proprietary Information to Form the AFIC
      Insurance Consortium.

       51.     In June 2017, Boeing and Marsh announced the formation of AFIC, a
consortium of four large insurance companies offering an insurance-based guarantee that
was, in fact, developed by and proprietary to Xavian.

       Boeing denies the allegations in paragraph 51.

       52.    Marsh announced that it had hired Morin, who became the public face of
AFIC. At an industry conference in January 2018, Morin stated that AFIC had already
provided $1.5 billion in financing for 16 aircraft for four airline clients and one leasing
company. Boeing and Marsh predict further strong growth of AFIC, with Boeing
projecting that AFIC will guarantee up to 5% of its commercial aircraft sales in 2018.




                                                23
   Case: 1:18-cv-06222 Document #: 83 Filed: 10/15/19 Page 24 of 42 PageID #:555




       In response to the allegations in Paragraph 52, because Xavian does not identify a source

for the statements, projections, and figures it alleges, and because there are multiple ways to

calculate these metrics, Boeing is without knowledge sufficient to form a belief as to the truth of

those allegations, and therefore denies them. With respect to the fact of any statement by Marsh

or Morin, any statements by Marsh or Morin speak for themselves, and Boeing denies any

characterization that differs from the content of any such statements.

        53.    Press coverage and Boeing’s own public statements suggest that Boeing
approached Marsh about creating AFIC. Without Xavian and the roadmap provided by
its trade secrets, Boeing and BCC would have been unable to do the necessary work to
organize and launch AFIC in June 2017. Based on Xavian’s dealings with BCC, Xavian
concluded that BCC had not collected the necessary data or performed any actuarial work.
Further, its past failure to persuade the rating agencies to adjust their aircraft financing
risk models showed that BCC did not have the knowledge necessary to direct the actuarial
work. Indeed, BCC is not even in the insurance business. In addition, it is certainly not a
coincidence that Boeing teamed up with Marsh (an insurance broker that BCC knew had
complete access to Xavian’s trade secrets through its fiduciary relationship with Xavian);
or that Marsh hired Morin (who had access to all of Xavian’s trade secrets in Xavian’s
business plan – plus access to additional details relating to Xavian’s trade secrets –but no
permission to use or share those trade secrets).

       Boeing denies the allegations in the first sentence of paragraph 53, among other reasons

because it misstates Boeing’s role in the formation of AFIC. Boeing denies the allegations in the

second sentence of paragraph 53. Boeing is without knowledge sufficient to form a belief as to

the truth of the allegations (i.e., what “Xavian concluded”) in the third sentence of paragraph 53,

and therefore denies them. Boeing denies the allegations in the fourth sentence of paragraph 53.

In response to the fifth sentence of paragraph 53, Boeing admits that BCC does not originate

insurance policies and otherwise denies the allegations and characterizations in that sentence.

Boeing denies the allegations and characterizations in the sixth sentence of paragraph 53.


       54.    If the market really knew and understood Xavian’s trade secrets – as Boeing
claims – Boeing had a very simple path to forming an insurance consortium to offer the
private, export credit all-risk guarantee. It merely would have needed to tell the market,




                                                24
   Case: 1:18-cv-06222 Document #: 83 Filed: 10/15/19 Page 25 of 42 PageID #:555




directly or through its partner Marsh, that it was submitting a request for proposal to large
global insurance companies to submit bids for the terms and conditions on which they
would offer the insurance-based guarantee for Boeing aircraft. That request for proposal
could have provided for a 30-60 day period for insurers to submit their best bid. But that
is not what happened because Defendants knew there would have been no meaningful
response to such a request for proposal. Instead, as Morin admitted at the Dublin
Conference in January 2018, Boeing and Marsh had to take Xavian’s data and analysis to
the insurance market for the obvious reason that the market needed to be educated.

       The first four sentences of paragraph 54 are conjecture and argument and not averments

of facts to which an answer is required. To the extent further response is required, Boeing denies

the allegations in the first four sentences of paragraph 54. Boeing denies the allegations in the

fifth sentence of paragraph 54.


        55.    Marsh did not publicly announce the hiring of Morin until June 2017. At the
2018 Dublin Conference, Morin was specifically asked about when an AFIC competitor
might emerge. In his response to that question, Morin provided an unscripted response
about the two-year period during which the AFIC product allegedly was under
development. That response demonstrated Morin’s personal knowledge of the
development process, as he discussed the obstacles that “we” had faced and disclosed what
insurance companies personally said to him (e.g., “you must be cooking the data, Bob”). In
2016, Morin’s Ex-Im colleagues knew that Morin was talking to BCC on an almost daily
basis, thereby providing further circumstantial evidence that Morin was working on AFIC
behind-the-scenes with Defendants before Morin’s role was publicly disclosed. People in
the aircraft industry also knew from personal experience that Morin had been working
with Marsh and Boeing on AFIC before the official launch of AFIC. See
http://www.aviationnews-online.com/editorial-comment/bob-morin-joins-marshs-afic
(“Robert Morin’s move to Marsh’s Aircraft Finance Insurance Consortium . . . has finally
been announced”).

       Boeing admits the allegations in the first sentence of paragraph 55. The allegations in the

remaining sentences of paragraph 55 are conjecture and argument and not averments of facts to

which an answer is required. To the extent further response is required, Boeing denies the

allegations in the remaining sentences of paragraph 55.


       56.    In addition, there is only one reason why Defendants would have Morin
involved behind the scenes during the alleged development process: to gain access to
Morin’s detailed knowledge of Xavian’s trade secrets. Yet Defendants and Marsh tried to
create the public appearance that Morin had not been involved in the development process.



                                                25
   Case: 1:18-cv-06222 Document #: 83 Filed: 10/15/19 Page 26 of 42 PageID #:555




Similarly, under the Ethics in Government Act and the Stop Trading on Congressional
Knowledge Act, Morin was required when he was at Ex-Im to disclose and obtain approval
for his AFIC-related work. Yet Morin made no disclosures prior to February 2017 – an
omission that exposes him to potential ethics violations. Consistent with these allegations,
soon after Xavian filed this lawsuit, Xavian learned that the Office of the Inspector General
at Ex-Im was already investigating this exact issue.

       Boeing denies the allegations in the first two sentences of paragraph 56. The third and

fourth sentences assert legal conclusions to which no response is required. To the extent that a

further response is required, Boeing is without knowledge sufficient to form a belief as to the

truth of the allegations in the third, fourth, and fifth sentences of paragraph 56, and therefore

denies them.


        57.    Nor would there have been any reason for Boeing’s Kostya Zolotusky to be
personally involved in the alleged development of the AFIC product, other than the fact
that he received Xavian’s trade secrets subject to the Proprietary Information Agreement.
Under Defendants’ version of reality, AFIC involves well known public concepts that
Defendants easily could have implemented on their own. Yet Xavian has confirmed that
Mr. Zolotusky was personally involved in meeting with at least one major financial
institution as part of the effort to form a consortium to offer the insurance-based
guarantee. Similarly, when Stone called Scherer in 2016 to inquire about information
suggesting that Boeing potentially might be pursuing a competing project (specifically, a
lawyer had contacted Ex-Im seeking a conflict waiver), Scherer responded by saying “call
Kostya,” a clear reference to Zolotusky’s leadership role in misappropriating Xavian’s
trade secrets. Almost two months after Xavian filed its lawsuit against Defendants –
sufficient time for Defendants to conduct an investigation into Xavian’s allegations –
Zolotusky’s 33-year career at BCC ended unceremoniously due to a so-called “early
retirement.” “Zolotusky Leaves BCC,” Aircraft Financial Journal, Nov. 16, 2018.

       Boeing denies the allegations in the first sentence of paragraph 57. The second sentence

of paragraph 57 is argument and not averments of facts to which an answer is required. To the

extent further response is required, Boeing denies the allegations in the second sentence of

paragraph 57. In response to the third sentence of paragraph 57, Boeing admits that Mr.

Zolotusky met with a major financial institution regarding an insurance-based guarantee, but

denies any remaining allegations in the sentence. In response to the fourth sentence of paragraph

57, Boeing is without knowledge sufficient to form a belief as to the fact or content of the call



                                                 26
   Case: 1:18-cv-06222 Document #: 83 Filed: 10/15/19 Page 27 of 42 PageID #:555




alleged in the sentence, and therefore denies the allegations relating to the call. In additional

response to the allegations in the fourth sentence of paragraph 57, the statement that Mr.

Zolotusky had a “leadership role in misappropriating Xavian’s trade secrets” is an assertion of a

legal conclusion that requires no response. To the extent further response is required, Boeing

denies the allegations in the fourth sentence of paragraph 57. In response to the fifth sentence of

paragraph 57, Boeing admits that Mr. Zolotusky is no longer employed by Boeing, and denies

the remaining allegations and characterizations in the fifth sentence of paragraph 57.


       58.      AFIC presentations at aircraft industry conferences provide further
circumstantial evidence that Defendants used Xavian’s trade secrets with respect to AFIC.
Certain Xavian representatives attend such industry conferences as part of their
employment. Stone received reports about AFIC presentations containing surprising
similarities to Xavian’s Plan B. For example, even though an insurance consortium could
be structured in many ways, Stone received reports that AFIC followed the same structure
as Xavian’s Plan B. Stone also learned that one of AFIC’s PowerPoint presentations
looked like Xavian’s PowerPoint presentation on its Plan B.

       Boeing denies the allegations in the first sentence of paragraph 58. Boeing is without

knowledge sufficient to form a belief as to the truth of the allegations in the remaining sentences

of paragraph 58, and therefore denies them.


        59.   The timeline for the claimed development of AFIC also is far too compressed
for Defendants to have independently developed the actuarial and ratings data necessary to
form an insurance consortium. At the earliest, Boeing and Marsh appear to have begun
working together in July of 2015, after Boeing contacted Xavian about “resurrecting”
Xavian’s product. This start date is also consistent with the two-year development period
claimed by Morin at the Dublin Conference, and Marsh’s admission that it did not begin
working on AFIC until it became clear that Ex-Im would not be reauthorized. And the fact
that a lawyer seeking to represent Boeing did not contact Ex-Im about a conflict waiver
until June 2016 suggests a much later start.

       The allegations in paragraph 59 are conjecture and argument and not averments of facts

to which an answer is required. To the extent further response is required, Boeing denies the

allegations in paragraph 59.




                                                 27
   Case: 1:18-cv-06222 Document #: 83 Filed: 10/15/19 Page 28 of 42 PageID #:555




       60.     Even though Marsh and Boeing publicly announced AFIC in June 2017, the
Aircraft Finance Journal reported that AFIC already had underwritten deals in the first
quarter of 2017, leaving in a best case scenario approximately 18 months for the claimed
development of AFIC. But Morin also has disclosed that AFIC talked to approximately 40
different insurance companies about potentially participating in AFIC. AFIC also would
have to talk to a large number of financial institutions to persuade them to issue loans in
reliance on an AFIC guarantee.

       Boeing admits that AFIC was publicly announced in June 2017 and that the first AFIC

deal closed on March 30, 2017. Boeing is without knowledge sufficient to form a belief as to the

truth of the remaining allegations in the first and second sentences of paragraph 60, and therefore

denies them. The allegations in the third sentence of paragraph 60 are conjecture and argument

and not averments of facts to which an answer is required. To the extent further response is

required, Boeing denies the allegations in the third sentence of paragraph 60.


        61.    Based on its own confidential discussions with just a few insurance
companies and financial institutions, Xavian has first-hand experience with the time-
consuming nature of such discussions. Simply scheduling the initial meetings with dozens
of insurance companies and likely dozens of financial institutions would take many weeks.
The decision to participate in a guarantee program for billions of dollars in Boeing aircraft
loans is a major financial decision that would require executive management approval and
detailed vetting of potential rating, reserve, and capital implications for potential insurance
company participants. The financial institutions would need to do detailed due diligence to
determine whether they would be comfortable relying on an AFIC guarantee. The
discussions likely would slow down during the summer and during other vacation-heavy
ties, and the global nature of the endeavor adds an additional layer of complication.
Interested insurance companies and financial institutions would have multiple rounds of
detailed questions and requests for additional data, with each round often being very time-
consuming. A reasonable insurance company also would want to have its own advance
conversations with major rating agencies before deciding whether to participate in AFIC in
order to assess how the issuance of AFIC guarantees might impact a participant’s overall
rating. The available data points – Xavian’s own experience in developing the actuarial
and ratings data and the fact that no competitor has emergd close to two years after
AFIC’s first deal in early 2017 – confirm that Defendants simply did not have time to
independently develop the trade secret data developed by Xavian.

       Boeing is without knowledge sufficient to form a belief as to the truth of the allegations

in the first sentence of paragraph 61, and therefore denies them. The allegations in the second

through seventh sentences of paragraph 61 are conjecture and argument and not averments of



                                                28
   Case: 1:18-cv-06222 Document #: 83 Filed: 10/15/19 Page 29 of 42 PageID #:555




facts to which an answer is required. To the extent further response is required, Boeing denies

the allegations in the second through seventh sentences of paragraph 61. In response to the

allegations in the eighth sentence of paragraph 61, Boeing is without knowledge sufficient to

form a belief as to the truth of the allegations regarding “Xavian’s own experience,” and

therefore denies those allegations. Boeing denies the remaining allegations in the eighth

sentence of paragraph 61.


        62.     Without using Xavian’s trade secrets, the AFIC consortium could not have
started issuing guarantees in the first quarter of 2017. The extent of Defendants’ head start
is an issue to be defined at trial. But regardless of its length, Defendants used Xavian’s
trade secrets from the first quarter of 2017 forward every time that its AFIC Consortium
made a guarantee for a Boeing aircraft loan that otherwise would not have been available.
In addition, Defendants were having discussions with insurance companies and financial
institutions after the May 11, 2016 effective date of the DTSA, and Defendants disclosed
and used Xavian’s trade secrets when they shared actuarial and ratings data that was
directly or indirectly derived from Xavian’s trade secrets.

       Boeing denies the allegations in the first, third, and fourth sentences of paragraph 62.

The allegations in the second sentence of paragraph 62 contain conclusions of law and not

averment of facts to which an answer is required. To the extent further response is required,

Boeing denies the allegations in the second sentence of paragraph 62.


       63.    The AFIC concept has received a number of industry awards that confirm
the proprietary, trade secret nature of Xavian’s ideas and analysis:

              The AFIC concept was nominated as a finalist for the 2017 European Risk
               Management Awards under the category of “Broker Innovation of the
               Year.”

              A company of insurance industry figures called Ishka awarded AFIC as the
               “Most Innovative Deal 2017” for its use of Xavian’s insurance-based
               guarantees in connection with a jet refinancing for Korea Air. Ishka stated
               that “We had to recognize this deal as it was exceptional.”

              In January 2018, AFIC received Airline Economics’ “Editor’s Deal of the
               Year for Innovation” award.




                                                29
   Case: 1:18-cv-06222 Document #: 83 Filed: 10/15/19 Page 30 of 42 PageID #:555




              Also in January 2018, Global Transport Finance awarded AFIC its “Aircraft
               Finance Unique Leasing Deal of the Year” and “Aircraft Finance Deal of the
               Year – Asia” awards.

              Airline Economics recognized AFIC for three awards, including the “Deal of
               the Year for Innovation” for the first insurance-based guarantees, and the
               “Aviation Finance Person of the Year” for Morin.

              At the 2018 Reaction London Markets Awards, Marsh received the award
               for “Global Achievement of a London Market Broker” for the AFIC concept.

       Boeing asserts that the referenced sources speak for themselves. Boeing denies that

Xavian’s complaint identifies any “proprietary, trade secret” ideas or analysis and denies all

remaining allegations and characterizations in paragraph 63.

        64.   Industry awards confirm that the concept AFIC stole from Xavian was not
generally known in the industry and qualified as a cutting-edge innovation in 2017 and
2018. Boeing not only intentionally misappropriated Xavian’s trade secrets to form AFIC,
but it has heavily promoted the AFIC concept at industry conferences and to airlines,
thereby helping AFIC bask in the industry glory of receiving such prestigious awards
touting the innovative and brilliant nature of what are, in fact, Xavian’s trade secrets.

       Boeing denies the allegations in paragraph 64.

      65.     AFIC has admitted – in fact, proclaimed – that the insurance-based
guarantee it (wrongly) claims as its own is novel and innovative. For example, during a
2018 presentation in Dublin, Ireland, Morin explained that:

       There are probably half a dozen points in developing this product where we said,
       “ah ha, that’s why this hasn’t been done before. But somehow, we figured out a way
       around those issues or get over those issues, or sometimes through those issues.”

       Boeing is without knowledge sufficient to form a belief as to the truth of the allegations

in paragraph 65, and therefore denies them.

       66.   Morin also stated that insurers that AFIC approached about the insurance-
based guarantee responded to the actuarial data by saying “they couldn’t believe it” and
“you must be cooking the data, Bob.” Yet the AFIC program effectively is Xavian’s Plan
B.




                                                30
   Case: 1:18-cv-06222 Document #: 83 Filed: 10/15/19 Page 31 of 42 PageID #:555




       Boeing is without knowledge sufficient to form a belief as to the truth of the allegations

in the first sentence of paragraph 66, and therefore denies them. Boeing denies the allegations in

the second sentence of paragraph 66.

       67.     Even though Boeing and Marsh quietly launched AFIC in the first quarter of
2017, no competitor has emerged to challenge AFIC. In responding to a question at the
Dublin conference about whether a competitor might emerge to offer a similar insurance-
based guarantee to Airbus, Morin responded that it was possible, but explained that “this
was under development for two years. I mean you people are not seeing sort of like an
iceberg. You can see the tip. You don’t get to see everything that went on underneath it.”
Soon thereafter, Marsh announced Project Balthazar, a Marsh-formed consortium offering
an insurance-based guarantee for the sale of Airbus aircraft. By misappropriating
Xavian’s trade secrets, Boeing and Marsh have gained a substantial and sustainable first-
mover advantage, with Boeing’s ability to refer business to AFIC creating additional
barriers to the entry of any potential competitor.

       Boeing is without knowledge sufficient to form a belief as to the truth of the allegations

in the first six sentences of paragraph 67, and therefore denies them. Boeing denies the

allegations in the seventh sentence of paragraph 67.

   J. Xavian’s Discovery of Boeing’s and BCC’s Misconduct.

        68.   In June 2016, Xavian learned that an aviation lawyer had requested a
conflict waiver to represent Boeing on an insurance-based guarantee matter that would
compete with Ex-Im. That was the first hint Xavian received that Boeing and BCC might
have misappropriated Xavian’s trade secrets. After hearing the news, Stone called
Scherer, who had recently retired from BCC. In sharp contrast to their previous dealings,
Scherer refused to say anything and told Stone only that he needed to call Kostya (a
reference to BCC’s Kostya Zolotusky). Stone left voicemails for Mr. Zolotusky, who had
received Xavian’s trade secrets under the Proprietary Information Agreement and had
discussed them with Stone and Kittredge. But despite previous interest and cooperation
from BCC, Stone received no response from Mr. Zolotusky. In addition, at the time, Stone
had a friendly relationship with Boeing’s general counsel, whom Stone had contacted based
on their University of Virginia School of Law connection and frequent conversations about
the Ex-Im situation in Congress. Yet Boeing’s general counsel failed to return three
separate phone calls from Stone, thereby confirming that knowledge of the
misappropriation of Xavian’s trade secrets had reached the highest levels of Boeing.

       Boeing is without knowledge sufficient to form a belief as to the truth of the allegations

in the first four sentences of paragraph 68 and therefore denies them, except that Boeing




                                                31
   Case: 1:18-cv-06222 Document #: 83 Filed: 10/15/19 Page 32 of 42 PageID #:555




specifically denies it “misappropriated Xavian’s trade secrets.” Boeing denies the allegations in

the remaining sentences of paragraph 68.

                                               COUNT I

       (Misappropriation of Trade Secrets in Violation of the Defend Trade Secrets Act, 18
                                        U.S.C. § 1836)

      69.    As a factual basis for its allegations, Xavian incorporates the prior
paragraphs of its complaint as if set forth fully here.

       Boeing incorporates by reference its responses to the allegations in paragraphs 1-68 of

the First Amended Complaint as if fully restated in this paragraph.

       70.     As described above, the proprietary and confidential information Xavian
shared with BCC and Boeing constitute Xavian’s “trade secrets” as that term is defined in
18 U.S.C. § 1839(3). Xavian took reasonable measures to keep its proprietary and
confidential information secret; and that information derives economic value from not
being generally known to, and not being readily ascertainable through proper means by,
another person who can obtain economic value from the disclosure or use of the
information.

       Paragraph 70 sets forth conclusions of law to which no response is required. To the

extent further response is required, Boeing denies the allegations in paragraph 70.


        71.    BCC and Boeing misappropriated Xavian’s trade secrets by acquiring those
trade secrets through improper means and by disclosing and using those trade secrets
without the express or implied consent of Xavian. Specifically, BCC acquired, disclosed
and used Xavian’s trade secrets in breach of BCC’s contractual duty to Xavian to maintain
secrecy in violation of 18. U.S.C. § 1839(5)(A)-(B). For its part, Boeing acquired, disclosed
and used Xavian’s trade secrets while knowing, or having reason to know, that Boeing
learned Xavian’s trade secrets though BCC’s breach of its contractual duty to Xavian to
maintain secrecy in violation of 18 U.S.C. § 1839(5)(B)(ii). Further, under the inevitable
disclosure doctrine, a presumption exists that Marsh and Morin disclosed Xavian’s trade
secrets to Boeing and BCC. See Molon Motor & Coil Corp. v. Nidec Motor Corp., 2017 WL
195431 at *5 (N.D. Ill. May 11, 2017) (applying inevitable disclosure doctrine to DTSA
claim).

       Paragraph 71 sets forth conclusions of law to which no response is required. To the

extent further response is required, Boeing denies the allegations in paragraph 71.




                                                32
   Case: 1:18-cv-06222 Document #: 83 Filed: 10/15/19 Page 33 of 42 PageID #:555




        72.  Moreover, Boeing continues to use the misappropriated trade secrets by
selling commercial aircraft in financing transactions relying on the AFIC guarantee and by
actively promoting the use of the AFIC guarantee.

       Paragraph 72 sets forth conclusions of law to which no response is required. To the

extent further response is required, Boeing denies the allegations in paragraph 72.


       73.    BCC’s and Boeing’s misappropriation of Xavian’s trade secrets has caused
Xavian substantial damages. As remedies for the misappropriation, Xavian seeks an
award of damages for its actual loss caused by the misappropriation, as well as damages for
unjust enrichment caused by the misappropriation of the trade secrets that is not
addressed in computing damages for actual loss, as provided by 18 U.S.C. §
1836(b)(3)(B)(i). As an alternative to lost profits, Xavian seeks an award of damages
caused by the misappropriation measured by imposition of liability for a reasonable
royalty for BCC’s and Boeing’s unauthorized disclosure and use of the trade secret, as
authorized by 18 U.S.C. § 1836(b)(3)(B)(ii).

       Paragraph 73 sets forth conclusions of law to which no response is required. To the

extent further response is required, Boeing denies the allegations in paragraph 73.


       74.    Because BCC and Boeing willfully and maliciously misappropriated
Xavian’s trade secrets, Xavian seeks an award of exemplary damages pursuant to 18 U.S.
C. § 1836(b)(3)(C) and an award of reasonable attorney’s fees pursuant to 18 U.S.C. §
1836(b)(3)(D).

       Paragraph 74 sets forth conclusions of law to which no response is required. To the

extent further response is required, Boeing denies the allegations in paragraph 74.


        WHEREFORE, Plaintiffs, Xavian Insurance Company and Xavian Holdings, Inc.,
respectfully request that the Court enter judgment in their favor and against Defendants,
Boeing Capital Corporation and The Boeing Company, as follows:

      a.     Awarding Xavian Insurance Company and Xavian Holdings, Inc. actual
damages for misappropriation in an amount to be determined at trial;

       b.    Awarding Xavian Insurance Company and Xavian Holdings, Inc. unjust
enrichment damages for misappropriation in an amount to be determined at trial;




                                                33
   Case: 1:18-cv-06222 Document #: 83 Filed: 10/15/19 Page 34 of 42 PageID #:555




       c.    As an alternative to (a) and (b), awarding Xavian Insurance Company and
Xavian Holdings, Inc. a reasonable royalty for misappropriation in an amount to be
determined at trial;

       d.     Awarding Xavian Insurance Company and Xavian Holdings, Inc. their
reasonable attorney’s fees;

      e.        Awarding Xavian Insurance Company and Xavian Holdings, Inc. exemplary
damages;

       f.   Awarding Xavian Insurance Company and Xavian Holdings, Inc.
prejudgment and post-judgment interest as permitted by law;

           g.   Awarding Xavian Insurance Company and Xavian Holdings, Inc. their costs;
and

       h.    Granting such other and further relief that this Court finds just and
appropriate.

       Boeing denies that Xavian is entitled to any of the relief sought in its prayer for relief for

Count I.

                                            COUNT II

(Misappropriation of Trade Secrets in Violation of the Washington Uniform Trade Secrets
                        Act, Wash. Rev. Code Chapter 19.108)

      75.    As the factual basis for its allegations, Xavian incorporates the prior
paragraphs of its complaint as if set forth fully here.

       Boeing incorporates by reference its responses to the allegations in paragraphs 1-74 of

the First Amended Complaint as if fully restated in this paragraph.

       76.    As described above, the proprietary and confidential information Xavian
shared with BCC and Boeing constitute Xavian’s “trade secrets” as that term is defined in
Revised Code of Washington § 19.108.010(4). Xavian took reasonable measures under the
circumstances to keep its proprietary and confidential information secret; and that
information derives economic value from not being generally known to, and not being
readily ascertainable through proper means by, another person who can obtain economic
value from the disclosure or use of the information.

       Paragraph 76 sets forth conclusions of law to which no response is required. To the

extent further response is required, Boeing denies the allegations in paragraph 76.




                                                 34
   Case: 1:18-cv-06222 Document #: 83 Filed: 10/15/19 Page 35 of 42 PageID #:555




        77.    BCC and Boeing misappropriated Xavian’s trade secrets by acquiring those
trade secrets through improper means and by disclosing and using those trade secrets
without the express or implied consent of Xavian in violation of Revised Code of
Washington § 19.108.010(1)-(2). Specifically, BCC acquired, disclosed and used Xavian’s
trade secrets in breach of BCC’s contractual duty to Xavian to maintain secrecy in
violation of Revised Code of Washington § 19.108.010(1) and § 19.108.010(2)(b)(i). For its
part, Boeing acquired, disclosed and used Xavian’s trade secrets while knowing, or having
reason to know, that Boeing learned Xavian’s trade secrets through BCC’s breach of its
contractual duty to Xavian to maintain secrecy in violation of Revised Code of Washington
§ 19.108-010(2)(b)(ii)(A)-(C). Further, under the inevitable disclosure doctrine, a
presumption exists that Marsh and Morin disclosed Xavian’s trade secrets to Boeing and
BCC.

       Paragraph 77 sets forth conclusions of law to which no response is required. To the

extent further response is required, Boeing denies the allegations in paragraph 77.


        78.  Moreover, Boeing continues to use the misappropriated trade secrets by
selling commercial aircraft in financing transactions relying on the AFIC guarantee and by
actively promoting the use of the AFIC guarantee.

       Paragraph 78 sets forth conclusions of law to which no response is required. To the

extent further response is required, Boeing denies the allegations in paragraph 78.


       79.    BCC’s and Boeing’s misappropriation of Xavian’s trade secrets has caused
Xavian substantial damages. As remedies for the misappropriation, Xavian seeks an
award of damages for its actual loss caused by the misappropriation, as well as damages for
unjust enrichment caused by the misappropriation of the trade secrets that is not
addressed in computing damages for actual loss, as provided by Revised Code of
Washington § 19.108.030(1). As an alternative to lost profits, Xavian seeks an award of
damages caused by the misappropriation as measured by a reasonable royalty.

       Paragraph 79 sets forth conclusions of law to which no response is required. To the

extent further response is required, Boeing denies the allegations in paragraph 79.


       80.   Because BCC and Boeing willfully and maliciously misappropriated
Xavian’s trade secrets, Xavian seeks an award of exemplary damages pursuant to Revised
Code of Washington § 19.108.030(2) and an award of reasonable attorney’s fees pursuant
to Revised Code of Washington § 19.108.040.




                                                35
   Case: 1:18-cv-06222 Document #: 83 Filed: 10/15/19 Page 36 of 42 PageID #:555




       Paragraph 80 sets forth conclusions of law to which no response is required. To the

extent further response is required, Boeing denies the allegations in paragraph 80.


        WHEREFORE, Plaintiffs, Xavian Insurance Company and Xavian Holdings, Inc.,
respectfully request that the Court enter judgment in their favor and against Defendants,
Boeing Capital Corporation and The Boeing Company, as follows:

       a.    Awarding Xavian Insurance Company and Xavian Holdings, Inc. actual
damages for misappropriation in an amount to be determined at trial;

       b. Awarding Xavian Insurance Company and Xavian Holdings, Inc. unjust
enrichment damages for misappropriation in an amount to be determined at trial;

        c.   As an alternative to (a) and (b), awarding Xavian Insurance Company and
Xavian Holdings, Inc. a reasonable royalty for misappropriation in an amount to be
determined at trial;

        d. Awarding Xavian Insurance Company and Xavian Holdings, Inc. their
reasonable attorney’s fees;

       e.        Awarding Xavian Insurance Company and Xavian Holdings, Inc. exemplary
damages;

       f.   Awarding Xavian Insurance Company and Xavian Holdings, Inc.
prejudgment and post-judgment interest as permitted by law;

            g.   Awarding Xavian Insurance Company and Xavian Holdings, Inc. their costs;
and

        h. Granting such other and further relief that this Court finds just and
appropriate.

       Boeing denies that Xavian is entitled to any of the relief sought in its prayer for relief for

Count II.


                                  V.      DISCOVERY RULE

       81.     Xavian pleads that the discovery rule applicable to misappropriation claims
brought under federal law, 18 U.S.C. § 1836(d), and Washington law, Revised Code of
Washington § 19.108.060, applies in this case and that this lawsuit has been brought within
three years after the misappropriation was discovered or by the exercise of reasonable
diligence should have been discovered.




                                                 36
   Case: 1:18-cv-06222 Document #: 83 Filed: 10/15/19 Page 37 of 42 PageID #:555




        Paragraph 81 sets forth conclusions of law to which no response is required. To the

extent further response is required, Boeing denies the allegations in paragraph 81, and Boeing

reserves all rights to move to dismiss this case for failure to file it within the applicable statutes

of limitations.

                                      VI.     JURY DEMAND

        82.       Xavian demands a trial by jury.

        Paragraph 82 contains a demand for trial by jury to which no response is required.


                                   AFFIRMATIVE DEFENSES

        Subject to its responses above, and upon information and belief, Boeing alleges and

asserts the following defenses in response to the allegations in the First Amended Complaint.

Regardless of how such defenses are listed herein, Boeing undertakes the burden of proof only as

to those defenses that are deemed affirmative defenses as a matter of law. In addition to the

affirmative defenses described below, Boeing reserves the right to amend or raise additional

affirmative defenses pursuant to any docket control order or as additional information becomes

available through further investigation and discovery.

                                        FIRST DEFENSE
                                     (Failure to State a Claim)

        The First Amended Complaint filed by Xavian fails to state a claim upon which relief can

be granted.

                                       SECOND DEFENSE
                                      (Statute of Limitations)

        Xavian failed to file its original Complaint within the applicable statutes of limitation.




                                                  37
   Case: 1:18-cv-06222 Document #: 83 Filed: 10/15/19 Page 38 of 42 PageID #:555




                                          THIRD DEFENSE
                                          (No Trade Secrets)

           The supposed trade secrets alleged in Xavian’s First Amended Complaint were not

unique, were readily ascertainable, and were not confidential or proprietary and did not

constitute protectable trade secrets.

                                         FOURTH DEFENSE
                                         (No Economic Value)

           The supposed trade secrets alleged in Xavian’s First Amended Complaint derive no

economic value from not being generally known to others and therefore are not protectable trade

secrets.

                                         FIFTH DEFENSE
                                     (No Maintenance of Secrecy)

           Xavian failed to insure that the information claimed to be a trade secret was the subject of

efforts that were reasonable to maintain its secrecy.

                                          SIXTH DEFENSE
                                  (Failure To Identify Trade Secrets)

           Xavian has failed to describe or identify with reasonable particularity the alleged trade

secrets that Boeing has allegedly misappropriated.

                                         SEVENTH DEFENSE
                                           (No Causation)

           Xavian’s claims against Boeing are barred because Xavian’s damages, if any, were not

caused by Boeing.

                                         EIGHTH DEFENSE
                                           (No Damages)

           Xavian’s claims are barred because Xavian has not suffered any damages as a result of

Defendants’ conduct.




                                                    38
   Case: 1:18-cv-06222 Document #: 83 Filed: 10/15/19 Page 39 of 42 PageID #:555




                                       NINTH DEFENSE
                                      (Equitable Defenses)

       Xavian’s claims are barred, in whole or in part, by the doctrines of waiver, implied

waiver, implied license, exhaustion, acquiescence, equitable estoppel, unclean hands and/or other

equitable remedies.

                                       TENTH DEFENSE
                                          (Standing)

       Xavian has failed to plead that it owns the information which it asserts is a trade secret,

and thus lacks standing to pursue its claims.

                                    ELEVENTH DEFENSE
                                    (Reservation of Rights)

       Defendants do not yet have knowledge of all facts and evidence surrounding this matter

and, as a result, reserve their rights to amend their Answer and raise additional affirmative

defenses as they are discovered.



                                        JURY DEMAND

       Boeing demands a trial by jury on all issues so triable.

                                    PRAYER FOR RELIEF

       WHEREFORE, Boeing prays that the Court enter judgment in its favor and against

Xavian as follows:

       A.      Dismissing, with prejudice, Xavian’s claims against Boeing and denying each and

               every prayer for relief contained in the First Amended Complaint;

       B.      Ruling in favor of all of Boeing’s affirmative defenses;

       C.      Awarding Boeing its expenses and costs in accordance with Rule 54(d) of the

               Federal Rules of Civil Procedure;




                                                39
   Case: 1:18-cv-06222 Document #: 83 Filed: 10/15/19 Page 40 of 42 PageID #:555




      D.     Awarding Boeing its reasonable attorney’s fees pursuant to 18 U.S.C. §

             1836(b)(3)(D);

      E.     Awarding Boeing its reasonable attorney’s fees pursuant to Revised Code of

             Washington § 19.108.040; and,

      F.     Awarding Boeing any other relief the Court may deem just and proper.


Dated: October 15, 2019                   Respectfully submitted,


                                          BOEING CAPITAL CORPORATION and THE
                                          BOEING COMPANY


                                          By:     s/ George R. Spatz
                                                  One of Its Attorneys

                                          Christina M. Egan
                                          George R. Spatz
                                          McGUIREWOODS LLP
                                          77 W. Wacker Drive, Suite 4100
                                          Chicago, Illinois 60601-1818
                                          (312) 849-8100
                                          (312) 849-3690 (fax)
                                          cegan@mcguirewoods.com
                                          gspatz@mcguirewoods.com

                                          Brian C. Riopelle
                                          Rodney A. Satterwhite
                                          McGUIREWOODS LLP
                                          Gateway Plaza
                                          800 East Canal Street
                                          Richmond, VA 23219-3916
                                          (804) 775-1000
                                          (804) 775-1061 (fax)
                                          briopelle@mcguirewoods.com
                                          rsatterwhite@mcguirewoods.com

                                          Benjamin L. Hatch
                                          McGUIREWOODS LLP
                                          World Trade Center
                                          101 West Main Street
                                          Suite 9000



                                             40
Case: 1:18-cv-06222 Document #: 83 Filed: 10/15/19 Page 41 of 42 PageID #:555




                                   Norfolk, VA 23510-1655
                                   (757) 640-3700
                                   (757) 640-3701 (fax)
                                   bhatch@mcguirewoods.com




                                     41
   Case: 1:18-cv-06222 Document #: 83 Filed: 10/15/19 Page 42 of 42 PageID #:555




                                  CERTIFICATE OF SERVICE

       I hereby certify that the foregoing DEFENDANTS’ ANSWER AND AFFIRMATIVE

DEFENSES TO THE FIRST AMENDED COMPLAINT was electronically filed with the

Clerk of the Court using the CM/ECF system on October 15, 2019, which will send notification

of such filing to all counsel of record.



                                           s/ George R. Spatz
